Order filed March 15, 2016




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00175-CR
                                  ____________

                 EX PARTE BADIH AHMAD AHMAD, Appellant


                    On Appeal from the 182nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1484048

                                  ORDER

      The clerk’s record was filed March 11, 2016. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain a written order denying writ of habeas
corpus.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 30, 2016, containing a written order denying writ of
habeas corpus.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM